    Case 3:19-cv-01935-K Document 15 Filed 11/14/19                                          Page 1 of 1 PageID 71

                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION


                                     WAIVER OF SERVICE OF SUMMONS


RE:       Caption of Action:             Andrea Cody,et al. v. Allstate Fire and Casualty Ins. Co., et al.
          Case Number:                    3:19-cv-1935


TO:                                       Richard D. Daly
                                        (Name of Plaintiff's Attorney or Unrepresented Plaintiff)


        I acknowledge receipt of your request that I waive service ofa summons in the action stated
above, which was filed in the United States District Court for the Northern District ofTexas.I have
also received a copy of the complaint in the action, two copies of this Instrument, and a means by
which I can return the signed waiver to you without cost to me.

        I agree to save the cost of service of a summons and an additional copy ofthe complaint in
this lawsuit by not requiring that I(or the entity on whose behalfI am acting) be served with judicial
process in the manner provided by Rule 4.

       I (or the entity on whose behalf I am acting) will retain all defenses or objections to the
lawsuit or to the jurisdiction or venue of the Court except for objections based on a defect in the
summons or in the service ofthe summons.

        I understand that a judgment may be entered against me(or the party on whose behalfI am
acting) if an answer or motion under Rule 12 is not serv- upon you       in 60 days after the date
the request was sent, which was    10/08/2019                    within 90 days after that date if
the request was sent outside the United States.

  10/18/2019
Date                                               Signature

                                                     Mark J. Jung
                                                   Printed/Typed T e
                                                   Allstate Fire nd Casualty Insurance Company
                                                   and Allstate County Mutual Insurance Company
                                                   For Defendant


                               Duty to Avoid Unnecessary Costs of Service of Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain parties to cooperate in saving costs of service of the
summons and complaint. A defendant located in the United States who after being notified of an action and asked by a plaintiff
located in the United States to waive service ofa summons,fails to do so will be required to bear the cost ofsuch service unless good
cause be shown for its failure to sign and return the waiver.
          It is not good cause for a failure to waive service that a party believes that the complaint is unfounded or that the action
has been brought in an improper place or in a court that lacks jurisdiction over the subject matter ofthe action or over its person or
property. A party who waives service ofthe summons retains all defenses and objections(except any relating to the summons or to
the service ofthe summons), and may later object to the jurisdiction ofthe Court or to the place where the action has been brought.
           A defendant who waives service must within the time specified on the waiver form serve on the plaintiff's attorney (or
unrepresented plaintiff) a response to the complaint and must also file a signed copy ofthe response with the Court. If the answer
or motion is not served within this time, a defaultjudgment may be taken against that defendant. By waiving service, a defendant is
allowed more time to answer than if the summons had been actually served when the request for waiver of service was received. ..
